IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-20203
                                     Summary Calendar



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,
                                             versus
JUAN HERRERA-CASTILLO,
                                                            Defendant-Appellant.

                   _________________________________________
                 Appeal from the United States District Court
                     for the Southern District of Texas
                      USDC No. H-00-CR-717-ALL
              _________________________________________
                            September 18, 2001
Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*
       The Assistant Federal Public Defender appointed to represent Juan Herrera-

Castillo has moved for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967). Herrera-Castillo has received copies of

counsel’s motion and brief but has not filed a response. Our independent review of
counsel’s brief and the record discloses no nonfrivolous issue. Accordingly,

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R.

42.2.




                                      2